This is an application for leave to prove a bill of exceptions under section 652 of the Code of Civil Procedure. An order to show cause was made and on the return the whole matter was referred to the chief justice for consideration and action.
The parties appeared before the chief justice and a hearing was there had. At the conclusion of such hearing the respondents indicated their willingness to abide by the suggestions of the chief justice that certain changes should be made in the bill of exceptions as the same is proposed to be settled by the trial judge, and accordingly have filed in this court their written consent and undertaking that such changes shall be made.
These proposed changes are four in number. If these changes are made in the bill, the bill as proposed to be settled by the trial judge will sufficiently present appellant's case to enable her to make such points as she is entitled to make on her appeal, and a settlement of the bill of exceptions by this court will be unnecessary.
It is ordered that the order to show cause heretofore made in this matter be and the same is hereby discharged and the proceeding dismissed without prejudice to a further application in the event that the changes consented to by the defendants and shown by their written consent filed herein are not in fact made.